Case 1:15-cv-02017-PKC-SN Document 193-1 Filed 01/24/20 Page 1 of 7




                EXHIBIT 1

        GYASI
   INTERROGATORY
     RESPONSES
           Case
             Case
                1:15-cv-02017-PKC-SN
                  1:14-cv-07185-WHP Document
                                     Document91-6
                                              193-1Filed
                                                      Filed
                                                          06/19/18
                                                            01/24/20Page
                                                                      Page
                                                                         1 of
                                                                           2 of
                                                                              6 7


D c o 07 2086 2:4BPPl       HP LASERJET 3330




     UNITED STATES DISTRICT COURT
     SOUTHERN DlSTRJCT OF NT3W YOlZK
      . . - -         "
                      ---
                        .I
                         -..
                           ---
                             ---
                               .--
                                 ---
                                   ---
                                     .--
                                       -
                                                                   It




                                                        Pliriatifll;         DBmtMDArn'
                                                                             SUPPLEMENTAL
                               -again*                                       RESPONSES TO
                                                                             FLAlNTWFS SECONb SET
      ClTY OF NEW YORK, ET AL.,                                              OF INTERR0C;rQTORLES




            Pursuant to Rub 26 and 33 of the Federal Rules of Civil Procedm.(the ' T e d 4
     Rules") and the Local Ruhr ofthis Court, d e f e t s City ofNew York, Officer Bilardi, OfIicer
     Lisa, cmd Sergeant Bohr h e m submit this supp1mmhI ruponse b Pleiatiffs Second Set of
     fntarogamia upon Mnnation and belief as followa
                               GENERAL STATEMENT AND OBJBICTIONS

               I . By reopondhq to any imWm&etopy, &fendamls do not d                   e the materiality of

                   the qubjcct to which it ref-.   bfadanb' ragporrstg are made axprossly subject
                   to, and without waiving or intending to waive, any questions, w objectha as to

                        -my,        rolsvancy, mfnataidity, privilege, or admissibility aa evidence ar



                                                        -
                   subject matter thereof, in any proceeding inchding lha trial of this action or any



               2. D c f ~ a n t sobject to   fhese .lntm@nries          to   thcr extent that they dcanand
                  documents and/or infbrrraation that am protected by the a1tcmcy9licat or work-

                  product priyilcgo or which constitute r n a t a iJ prepared for litigation pwposs.
          Case
            Case
               1:15-cv-02017-PKC-SN
                 1:14-cv-07185-WHP Document
                                    Document91-6
                                             193-1Filed
                                                     Filed
                                                         06/19/18
                                                           01/24/20Page
                                                                     Page
                                                                        2 of
                                                                          3 of
                                                                             6 7


D c c 07 2006 2:48PM        HP LRSERJET 3330




                3. -nI          prcdwtiaa of any'bmnmt or infmation that is plivilegbd was

                    prepared in anticipation of litigation, or is othsmrbe i m m w h m diarcovcry,

                    shall not c o n a e a waivsr of any privilege ur of another ground for otrjocting to

                    discovgy with rrspect to that doc&rmt ar any other document, or its wrbject

                    m a w , or the ipfmation contained tbmin, or of defhuhts' right to obMt to

                    the use of any s u h document or the W~naationcontained -in             durin8 any
                    proceeding in thia litigation or otb#wisc.

                4. Dehdamb object b these Mellpgahdea to wr the grounds that they art

                                                   ~ oftixis court.
                    impkissibi~raker L O O ~ IR U I33.3


         mertomNo. 1:

            State whether dofhdant City ofN a w Y     e indemnified Police OteEcn Mlrur W i k n w ,
     Anthony Gallombardo, John Hunt, Orry Trapmi aad Wrkk Boytc for thc $200,000 in punitive
     damages assessod against each officer in Pqpa a d R m p w s a n t v. me City DfNew York et a!.,

     194 AD.Pd 527. 532033,598 NY.S.M 558.563 (2d Drqtt. 1993).            I-    to   &peal darisd, 82
     N.Y3d918,632 N.E.2d 457,619N.Y.2d146(1994).
               to-torv           Na .l:
            IMeadnnbP object to tbis interrogatory on'the grounds that it is vaguq ambiguous,

     overbraad, not relevant to a claim or defense in this Mgation nor rcsmrrably calculated to I
                                                                                                d jo
     tbc discovery of admissible evidence, and is impenniwible under Local Rub 33.3.
     Notwithstanding and without w a i v b t h e objections and the General Objections, and pursuant

     to the Octabcr 30,2006 Court Order, dehdmts mtc yes.
           Case
             Case
                1:15-cv-02017-PKC-SN
                  1:14-cv-07185-WHP Document
                                     Document91-6
                                              193-1Filed
                                                      Filed
                                                          06/19/18
                                                            01/24/20Page
                                                                      Page
                                                                         3 of
                                                                           4 of
                                                                              6 7


D e e 07 20D6 2:4BPM           HP LASERJET 3330




      -        W e whether defd~llltCity of New Ymk indomarifid Police m e r Matthew Orsi ibr
      the $100,000 in p d t i v c d m q b s amusml a g h t him in Wori v. Z%e C&y @New ,Yo& el d,

      I86 A.D.2d 398,588 UY.2d 1012 (I* DepL).
              nse to laterroeRtorv N a .f .,
              Dthdante object to thh intarogetmy on ibc grrrwido that it is vague, ambiguous,

      ovarbsoad, not relevant to a claim or dcfcnass m thir lidgadon nor reasonably caiculaied to lead to

     tbe ctirmvmy of lmmidbllo evidence, IPb is impsmiaib ude Lmal Rub 33.3.

     Notwith.tonmbp and witbut waiving t&ek objections and the Omsnl Objacticms, d ptnuant

     to the btobcr 30,2006tlmt Odes, de*                 date yes.

    :-
              State wbthor dofandant City of New York indamnified Police Offi~rsDavid Williams

     for tba $1,500 in punitive damagftr aeoMised a        m him in Awhir & &ass v. 3ihe CSiy of      New
     York ct aL.98 CV 0349 (WHP) (SJ3.N.Y. j-ary vardict ofApril 29, 1999).
     Rerwnm to Irden-               Na 3:
              Dczfidemls object to this interrogatory on tbO grounds that it is vague, ambigmu,
     o    v     w not relevant to a c   b o r d d h e in thia litigation nar r e a d y calculated to I d to

     fhe dieaJvGzy of admissible evidence, a d is impamidble under Local Rule 33.3.

     N o n v i t h m and witlsout wdvingh         e objections and the Q c m d   Objections, md pursuant
     to the October 30,2006 Court Order, dsf-           state yes.
     Case
       Case
          1:15-cv-02017-PKC-SN
            1:14-cv-07185-WHP Document
                               Document91-6
                                        193-1Filed
                                                Filed
                                                    06/19/18
                                                      01/24/20Page
                                                                Page
                                                                   4 of
                                                                     5 of
                                                                        6 7




m:                         4




        State wlratha dcdkdmt City of New York indenulificd Mice O&cm Paul A. Fazio br

the $1,000 in punitive damages a a s d against him in                 v. The Ciry ofhlew   York 03 CV
8445 (RWS) (S3)X.Y. jury verdict ofMay 1,2006)).

Rcsmnat bdoirtanrwstwvNo. 4:
        Def-         objuct to       thi~-ni          on the p m d s thst it is vague, ambi~ous,

ovurbmad. not rdavasotto a claim or dafeorso in this litigation nar raesonably cdculated to lead to

the diseovq of admissible evldeaw, and is impsnniearible under LocaI Rulc 33.3.

NotwithsCanding and witbut waiving h e objectioas and the Gancral Objecdom, and pumaant
to the Ootdmr 30,2006 corrr order, &*                mts yos.

Intemxmtorv Ne. 4A:

        State w W e r defendant City of         N w York h c h d f i e d (i) Polioc Ollicer Chartcs
Daskallcis 16or the $7300 in punitive damages assessed against him in Wkowsk v. TPte City of
New YopJtef ai., 129 F. Supp.2d 274,310 & a. 55 (S D.N.Y. 2001) and (ii) Police Officer Scott
Cohen for the 5150,000 in punitive damages asmsed against him in JPMQUv. CWm, 899 F.2d

183,187 (2d Cir. 1990). cited in i k b w s h , supra at 31 0 n. 55.

    m s e bo 1.tcrmmtarv No. 4&

       D e f e t [ l object tu this inkan,@ory on the gromnds that it is vague, ambiguous,

overbroad, not dmant to a claim w defbm in this litigation nor reasonably calculated to lead to

tbe discovery of admi~ble eddcnoe, and is iznpcrrni&le                    unda Local Rule 33.3.
Notwithstanding d without waiving thssc objections md the Ocnesal Objecti~m,and pmuant

to ths O c t h r 30,2006       Court €Mur, dchdante state yes.
     Case
       Case
          1:15-cv-02017-PKC-SN
            1:14-cv-07185-WHP Document
                               Document91-6
                                        193-1Filed
                                                Filed
                                                    06/19/18
                                                      01/24/20Page
                                                                Page
                                                                   5 of
                                                                     6 of
                                                                        6 7




lmmamm&
       Idgltify m y m h g the paat I0 yaars in which tha NYC Law Department Bsa represented

~ ~ o ~ m d p ~ ~ ~ h n s ~ r x u d a ~ t b e o & o r . d m S C l
afNew York b9s faikd to indenmi@the offieur for +ti-


       Debcndants objccl to dris htemgatory on the grotmda that it is vague, ernbigugus,

O        V   U13aU1y~ buniezmme, not relevant to a daim oi d&me in this litigation nor

reanonablyd c u M 60 bad to the discwary ofardmiiite e v i m and is impemissiblounder

Local Rule 33.3. Ndxithetdng and without waiving thew objdot18 and tha Cloned
Objcctims, and pmmmt to dw October 3 4 2006 Court C k k , dsfsrrdant~                t b f upon

informatiam and belie thore arc no oasm responsive te this request.

l2mzm-w No-6:
       Identify all cases      ihe past 10 years in which the City of New Yo*   has SndatllDified




       Mendants object to this interrogatory rn tha p m r d s that it is vague, ambiguous,

-o           unduly bmbrmrne, not relevant to a claim or dsfu~sdin this litigatioa mr


Local Rub 33.3.     ~o&t&stendin~and witbat waiving theso objactions and the GcaePal

Objections, and pwsutmt to the October 30,2006 (liMnt Order, &hdamts refer plaintiff to h i r
mspmoes to Intearogatories 1 4 A and firtber idcntiqr the &llowing caws:

Vitala v. Hangq, 7L NY2d 955 (1988);
             v CipL294 AD.26 136(teitDGpt2002);
Green u. Term ct a1.,'98 CW. 8700 (JSR) (S J3.N.Y);
DeFdtae v. C$v, 99 Civ. 5711 (SHS) (SD3T.Y);




                                                                                 WdLEt9     LOOZ LO 9aJ
                     Case
                       Case
                          1:15-cv-02017-PKC-SN
                            1:14-cv-07185-WHP Document
                                               Document91-6
                                                        193-1Filed
                                                                Filed
                                                                    06/19/18
                                                                      01/24/20Page
                                                                                Page
                                                                                   6 of
                                                                                     7 of
                                                                                        6 7

Dec 07 2006 2:40PM                   HP LASER.JET 3330


     ,...:..'   ('




     Qonzalez y, Brattm, 97 Civ. 2264 (VM) (S.D.N.Y. 2000);
     Raruolay. Ci1y ofNew Yotk, 97 Civ. 2057 (MHD) (S.D.N.Y. 2002).
     lnt.ermgatory No. 7:

                      ldeutify my caso during the past 10 years in which tho NYC Law Dc,partmont bas

     1epreaemod a NYPD police officer and icompensak>rj, damqea have been assessed against the

     officer. and the City of Now Yo:dc has failed to ind«rmify the officer for the compemarory

     damages.

     Respome 9 lnter;rogatory No. 7:
                      Defendants object to this interrosatory on � gl'Ounda that it is vaauo. ambiguous,

     overim>ad. unduly bmdcmomc, not relevant to a claim or defense in thia litigation nor

     reasonably calcwated to lead to 1he discovery of admiasaolci ev� and ia impenmssible under

     Local Rule 33.3.             Nolwilhstanding and without waivmg these objections and tho General

     Objections, and pursuant t.o tho October 30. 2006 Court Order,. defendants state that, upon

     infmmation and bcJief. there arc no cues rcsponaive to this request.

     Dated: New'York, New York
            November 27, 2006

                                                  MICHAEL A. CARDOZO
                                                  Corporation CollDSol of the CityofNaw Yoric
                                                  AUorney for Defendanta City, Bilardi, Lisa, 1111d Bohr
                                                  100 Church Street, Room 3-212
                                                  NewYort, N.Y. 10007
                                                  {212) 78&-0823


                                                  By:__,_�����li!t.LILlll��-
                                                     Hillary A.
                                                     Assistant

    To:               Joel Berger, Esq.
                      360 Lexington Avenue, 16 th Floor
                      New York. New York 10017



                                                            6




  9•d
